Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-5, 7-13, 15-19, and 21-23 filed December 14, 2021 are pending in which Claims 6, 14, and 20 are cancelled and claims 21-23 newly added and claims 1, 10, and 16 are in independent forms.
.
ALLOWANCE
	Claims 1-5, 7-13, 15-19, and 21-23 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 10, and 16 to recite the limitation of allowable subject matter of claim 6 into claim 1, recite the limitation of allowable subject matter of claim 14 into claim 10, and recite the limitation of allowable subject matter claim 20 into claim 16 and made the claims 1, 10, and 16 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature “…; access a plurality of point-of-interest datasets from different sources; batch, from the plurality of point-of-interest datasets from different sources, a plurality of point-of-interest data records together based on similarity between a feature included in distinct sets of features of the plurality of point-of-interest data records, each of the plurality of point-of-interest data records including data representative of a distinct set of features for a distinct point-of-interest; generate, based on the distinct sets of features of the plurality of point-of-interest data records, a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records; cluster, based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records; and 5Application No.: 16/396,166Docket No.: 20180472 generate one or more merged point-of-interest data records based on the clustered groups of point-of-interest data records” as recited in claims 1, 10, and 16. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 10, and 16 as a whole.   Consequently, claims 1. 10, and 16 are allowable over prior art of record. The dependent claims 2-5, 7-9, 11-13, 15, 17-19, and 21-23 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukherjee et al. United States Patent No. 10,452,625,
Cook et al. United States Patent Publication No. 2006/0149674,
Srivastava et al. United States Patent Publication No. 2016/009772,
Sussman et al. United States Patent Publication No. 2019/0378163.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue .

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157      

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157